Rice, J.
charged the jury as follows:
Gentlemen of the jury: — Andrew J. Buckman has been indicted, charged with the sale of spirituous liquor, to wit, whiskey, to one John R. Reed, in Seaford, this county, on the twenty-fourth day of September, A. D. 1911, said whiskey not being then and there sold for medicinal or sacramental purposes.
The defense not introducing any testimony, the state has requested us to give you binding instructions to find a verdict of guilty.
It seems to the court that it was not intended that this law should be evaded by permitting a person who was not authorized to sell medicine, to sell vinous, malt or spirituous liquor as a medicine; in other words, to protect himself from indictment, a person must be authorized or qualified to sell medicine before he can lawfully sell vinous, malt or spirituous liquor as a medicine; therefore, while the court is always reluctant to do so, yet we think this is a proper case in which we should give instructions to you to find a verdict of guilty, if you believe the testimony of the state’s witness.
Verdict, guilty.